DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 12 recites “insertion and/or removal position”. For continuity and to prevent antecedent basis issues, this should be amended to “insertion and/or extraction position”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 8 and 21, claim 5 lines 3, 4, and 5, claim 7 line 16, and claim 8 lines 2 and 12 recite “and/or”. This is considered indefinite because it is unclear if the claim requires both limitations or just one. For example, claim 1 line 8 recites “an insertion and/or extraction position” but a work piece could not simultaneously be inserted and extracted in this position. For examination purposes, all limitations will be examined as “or”.
	Claims 2-15 depend from claim 1, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).
	Claim 6, line 4-6 reads “the closing spring biases the movable pliers jaw and the further lever in closing direction such that the further lever automatically moves in closing direction from its closed position towards its open position.” Claim 6 is indefinite because it is unclear if the further lever moves without any input outside of the spring or if there is input elsewhere that contributes to or initiates the movement of the further lever. For examination purposes, the claim will be interpreted as the further lever moves in the closing direction from its closed position towards its open position when the user is not applying input to the further lever.
	Claim 8, line 4 recites “the drive mechanism comprises a drive element, a stop and play,” This is indefinite because it is unclear if the drive element is “a stop and play”, does the drive mechanism comprise a drive element and “a stop and play”, or if there is a typographical error and the claim should read “the drive mechanism comprises a drive element, a stop and a play,”. As best understood and when taken in context with line 7 “the stop limits the play”, this will be examined as “the drive mechanism comprises a drive element, a stop and a play”.
	Claims 11 and 13-14 depend from claim 8, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).
	Claim 9 recites the limitation "play" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This may be amended to recite “the drive mechanism comprises a play”.
	
	Claim 10, lines 7-8 recites “a closing spring force having a minimum and a maximum can be exerted by the closing spring”. Claim 10 is indefinite because there is no definition in the claim of what minimum and maximum are. Specification page 12, lines 8-12 “This closing spring force in a closed position of the further lever has a minimum while in an open position of the further lever it has a maximum. The closing spring may be relaxed in the closed position of the further lever, so that the minimum closing spring force is zero. It is also possible, however, for the closing spring force to be already larger than zero in the closed position of the further lever so that the closing spring is always pre-tensioned.” There is no definition of units or how much a spring force greater than zero is in relation to the maximum spring force.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (US5509291).
Regarding claim 1, Nilsson discloses crimping pliers for crimping a workpiece (Abstract) comprising 
	a) a fixed pliers part (Figure 2 Elements 6 and 1) with a fixed hand lever (Figure 2 Element 6) and a fixed pliers jaw (Figure 2 Element 1), 
	b) a movable hand lever (Figure 2 Element 7), 
	c) a movable pliers jaw (Figure 2 Element 2b), 
	d) a further lever (See annotated drawing below), 
	e) a drive mechanism (Figure 2 Elements 2a, 8, and 10), 
	f) a drive connection (As defined by the specification in the instant application page 6, lines 11-15 “The further lever is coupled to the movable pliers jaw – forming the drive connection – in such a way that the drive connection is arranged to convert the pivoting motion of the further lever into the opening motion of the pliers jaw, where the opening motion of the pliers jaw brings the pressing tongs or crimping pliers in the insertion and/or extraction position.” Nilsson teaches this drive connection in Figure 2 Elements 8 and 17 and Column 4, lines 39-42 “A journal pin mounted in the pivot point 8 projects out on both sides of the handle 7 and is intended to be received in recesses 17 in the jaw part 2a, at least at the end of a crimping operation.” As moveable lever 7 is pivoted towards fixed lever 6, pin 8 contacts recess 17 to move the further lever and cause jaw 2 to close. In reverse, moveable lever 7 is moved away from fixed lever 6 which causes the connection between 8 and 17 to work in reverse and allow jaw 2 to be moved into an open position which would allow for insertion and/or extraction) and 
	g) an insertion or extraction position (Figure 2 shows moveable lever 7 moved away from fixed lever 6 which allows the jaws to be in the open position for inserting or extracting a work piece) where 
	h) the movable hand lever can undergo a pivoting motion towards the fixed hand lever (Column 4, lines 27-57 disclose the operations that occur in Figure 2. Specifically lines  30-32 recite “…swinging the handles 6,7 towards one another, for instance, so that the handles can be swung towards each other with a two hand grip.”)
	i) the further lever can undergo a pivoting motion (See annotated drawing below. When journal pin 8 contacts recess 17, the further lever is pivoted to close jaws 2 and 1) and 
	j) the movable pliers jaw can undergo a closing motion and an opening motion (Figure 2 shows jaw 2 is able to pivot on element 5 to allow for opening and closing) 
	k) the movable hand lever is coupled to the movable pliers jaw via the drive mechanism (Figure 2 Element 7 moveable hand lever is coupled to moveable pliers jaw 2 by connection to the drive mechanism 2a, 8, and 10) and the drive mechanism is configured to convert the pivoting motion of the movable hand lever towards the fixed hand lever into the closing motion of the movable pliers jaw (As moveable lever 7 is pivoted towards fixed lever 6, the drive mechanism 2a, 8, and 10 are moved to cause pin 8 to interact with recess 17 to close the moveable jaw 2), where when the closing motion of the movable pliers jaw is executed, the workpiece can be crimped or pressed (Abstract lines 1-3 “A crimping tool includes first and second jaws (1,2) which are journaled at a first pivot point (5) for pivotal movement relative to one another.” This is a crimping tool and a closing motion of the jaws would cause a workpiece to be crimped) and 
	I) the further lever is coupled to the movable pliers jaw by the drive connection and the drive connection is configured to convert the pivoting motion of the further lever into the opening motion of the pliers jaw (The further lever as shown in annotated drawing below, is coupled to the moveable as an integral part but also as part of the drive connection that is element 8 and 17 which work together to pivot the further lever into opening or closing the jaw), where the opening motion of the pliers jaw brings the pressing tongs or crimping pliers into the insertion and/or extraction position (The motion of the moveable lever 7 moving away from fixed lever 6 causes the drive connection 8 and 17 to release the pressure held on the jaws and thereby lets the pliers jaw open up into an insertion or extraction position).

    PNG
    media_image1.png
    248
    448
    media_image1.png
    Greyscale


	Regarding claim 2, Nilsson discloses crimping pliers according to claim 1, wherein the pressing tongs or crimping pliers comprise an additional hand lever, where the additional hand lever is the further lever and the additional hand lever is arranged between the fixed hand lever and the movable hand lever (See annotated drawing below. The additional hand lever is between the fixed hand lever and the movable hand lever).

    PNG
    media_image2.png
    339
    637
    media_image2.png
    Greyscale
	
	Regarding claim 3, Nilsson discloses crimping pliers according to claim 1, wherein the further lever is coupled to the movable pliers jaw via the drive connection (As addressed in claim 1, the further lever is coupled to the moveable as an integral part but also as part of the drive connection that is element 8 and 17 which work together to pivot the further lever into opening or closing the jaw) in such a way that when the further lever is pivoted towards the fixed hand lever, the opening motion of the movable pliers jaws can be initiated (See annotated drawing below).

    PNG
    media_image3.png
    277
    476
    media_image3.png
    Greyscale


	Regarding claim 4, Nilsson discloses crimping pliers according to claim 1, wherein the drive connection is a rigid connection of the further lever to the movable pliers jaw. (As addressed in claim 1, the drive connection comprises elements 8 and 17 with 17 being part of the further lever. The further lever is also an integral part of movable jaw 2)

    PNG
    media_image4.png
    222
    494
    media_image4.png
    Greyscale


	Regarding claim 5, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) the crimping pliers comprise an opening spring (Figure 2 Element 14), 
	b) the movable hand lever comprise a closed position (When movable lever 7 is in the closest position towards fixed hand lever 6, then that is the closed position) and 
	c) the opening spring biases the movable hand lever in opening direction such that the movable pliers jaw and/or the movable hand lever are/is automatically moved from the closed position in opening direction (See annotated drawing below).

    PNG
    media_image5.png
    293
    494
    media_image5.png
    Greyscale


	Regarding claim 6, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) the crimping pliers comprise a closing spring (Figure 2 Element 16), 
	b) the further lever comprises a closed position (The closed position would be when element 8 contacts element 17) and an open position (The open position would be when element 8 is not in contact with element 17) and 
	c) the closing spring biases the movable pliers jaw and the further lever in closing direction such that the further lever automatically moves in closing direction from its closed position towards its open position (Closing spring 16 pushes the further lever to pivot away from fixed lever 6 and this moves element 17 away from element 8).

	Regarding claim 7, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) the pressing tongs or crimping pliers comprise a movable pliers part (Figure 2 Element 2b), a closing spring (Figure 2 Element 16) and an opening spring (Figure 2 Element 14) and 
	b) the further lever comprises a closed position (The closed position is when the further lever is in contact with element 8 in Figure 2) and an open position (The open position is when the further lever is not in contact with element 8 in Figure 2) and 
	c) the closing spring comprises a first closing spring base (See annotated drawing below) and a second closing spring base (See annotated drawing below) and 
	d) the opening spring comprises a first opening spring base (See annotated drawing below) and a second opening spring base (See annotated drawing below), where 
	e) the movable pliers part transmits the motion of the further lever to the motion of the movable pliers jaw (As the further lever moves, the motion causes element 2b to move which transmits the motion to the movable pliers jaw) and 
	f) the first closing spring base of the closing spring is linked to the fixed pliers part and the second closing spring base of the closing spring is linked to the movable pliers part such that the closing spring biases the movable pliers jaw and the further lever in closing direction such that the further lever automatically moves in closing direction from its closed position towards its open position (See annotated drawing below. The closing spring pushes the further lever away from the fixed pliers part to bias the movable jaw into a closed position).

    PNG
    media_image6.png
    349
    510
    media_image6.png
    Greyscale

	Regarding claim 8, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) the crimping pliers comprise a closed position (The closed position is when the further lever is pivoted away from the fixed hand lever 6 and pin 8 is in contact with recess 17) and the insertion or extraction position (The insertion or removal position is when the pin 8 is not in contact with recess 17 and the jaw are able to have a work piece inserted or extracted), 
	b) the drive mechanism comprises a drive element (Figure 2 Element 8), a stop (The inside edge of the recess Element 17) and a play (The space between element 8 and 17), where 
	c) a crimping force can be transmitted via the drive mechanism (Element 8 contacts element 17 to move jaw 2 into a closed position for crimping a work piece), 
	d) the stop limits the play (The movable hand lever 7 is connected to the drive mechanism and moves element 8 until it contacts element 17 to limit the space between them), 
	e) while the movable hand lever is being pivoted towards the fixed hand lever and the movable pliers jaw undergoes the closing motion into the closed position, the drive element rests against the stop in order to transmit the crimping force (Movable hand lever 7 is pivoted towards the fixed hand lever 6 to move element 8 to contact (rest against) element 17 which moves movable jaw 2 into the closed position and transmit crimping force) and 
	f) while the further lever is being pivoted and the movable pliers jaw undergoes the opening motion into the insertion or removal position, the drive element moves away from the stop, taking advantage of the play (The further lever is able to pivot and allow the movable jaw 2 to open into the insertion or extraction position by moving the drive element away from the stop).

	Regarding claim 9, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) the movable pliers jaw comprises a closed position (The closed position of the movable pliers jaw is when element 8 is in contact with element 17 to drive the jaw to be closed and crimp a work piece) and an open position (The open position of the movable pliers jaw is when element 8 is not in contact with element 17 and the jaw are able to be opened for inserting or extracting a work piece), 
	b) the movable hand lever comprises an open position (The open position of the movable hand lever is when the movable hand lever 7 is moved away from fixed hand lever 6) and 
	c) the drive mechanism comprises a play (As defined by the Merriam-Webster Dictionary, Play is “free or unimpeded motion (as of a part of a machine). Also: the length or measure of such motion”. See annotated drawing below), where 
	d) the play is at least large enough such that in the open position of the movable hand lever it is possible that the movable pliers jaw is moved from its closed position into its open position, dependently on the position of the further lever, without the movable hand lever leaving its open position (For examination purposes, “at least large enough” is interpreted as the play is allowing the movable handle lever to be able to be moved from its closed position to its open position, dependently on the position of the further lever, without the movable hand lever leaving its open position. See annotated drawing below).

    PNG
    media_image7.png
    253
    537
    media_image7.png
    Greyscale


	Regarding claim 10, Nilsson discloses crimping pliers according to claim 1, wherein 
	a) crimping pliers comprise a closing spring (Figure 2 Element 16) and an opening spring (Figure 2 Element 14), 
	b) the movable hand lever comprises an open position (The open position of the movable hand lever is when the movable hand lever 7 is moved away from fixed hand lever 6) and 
	c) the further lever comprises a closed position (The closed position of the further lever is when element 8 is in contact with element 17) and an open position (The open position is when element 8 is not in contact with element 17), where REHBERG HOPPE + PARTNER- 35 - 20825US 
	d) an opening spring force can be exerted by the opening spring (See annotated drawing below. The tension of the spring is the opening spring force that pulls lever 7 into the open position), 
	e) a closing spring force having a minimum and a maximum can be exerted by the closing spring (As shown in figure 2, movable lever 7 is pivoted towards fixed lever 6 to move jaw 2 into a closed position. As movable lever 7 is pivoted, element 2a is biased to push against the further lever and move the movable jaw 2 into closed position. The minimum force is when spring 16 is being compressed by element 2a moving towards the further lever and this causes the tension force to be minimized in the closed position. The maximum force is when spring 16 is decompressed by element 2a being moved away from the further lever and this causes the tension force on the spring to be maximized in the open position) and 
	f) in the open position of the movable hand lever 
		fa) the opening spring exerts no opening spring force onto the movable pliers jaw (When in the open position, the spring force is exerted on the movable hand lever and no force is exerted on the movable pliers jaw) and 
		fb) the closing spring exerts the closing spring force onto the movable pliers jaw (When the movable hand lever is in the open position, the closing spring exerts a closing spring force on the movable jaw and biases in the closed direction), where the closing spring force has its minimum in the closed position of the further lever (When in the closed position of the further lever, the tension force of the closing spring is at its minimum) and has its maximum in the open position of the further lever (When in the open position of the further lever, the tension force of the closing spring is at its maximum).

    PNG
    media_image8.png
    293
    467
    media_image8.png
    Greyscale


	
	Regarding claim 11, Nilsson discloses crimping pliers according to claim 8, wherein the drive mechanism comprises an elongated hole (Figure 2 Element 17), where the elongated hole provides the play (Figure 2 shows the distance between Element 8 and Element 17 which is play in the mechanism to allow for movement) and the stop is formed by an end portion of the elongated hole (Figure 2 shows Element 17 has an end portion of the inner wall that provides a stop for Element 8).

	Regarding claim 12, Nilsson discloses crimping pliers according to claim 1, wherein the crimping pliers comprise a toggle lever drive (Column 4, lines 10-14 “It will be understood that the linkage construction 9 and the pivotal handle 7 form a toggle mechanism which when pivoting the handle 7 anticlockwise with a moderate force causes the second jaw 2 to pivot clockwise with a greater force during a crimping operation.” Figure 2 and embodiment 2 have been used for the preceding rejections, but Figure 2 and Embodiment 2 also include elements 7 and 9 and would therefore also have the same toggle mechanism) and the toggle lever drive forms the drive mechanism (Figure 2 shows toggle mechanism elements 7 and 9 are connected to and help form the drive mechanism comprising elements 2a, 8, and 10).
	Regarding claim 13, Nilsson discloses crimping pliers according to claim 11, wherein the crimping pliers comprise a toggle lever drive (Column 4, lines 10-14 “It will be understood that the linkage construction 9 and the pivotal handle 7 form a toggle mechanism which when pivoting the handle 7 anticlockwise with a moderate force causes the second jaw 2 to pivot clockwise with a greater force during a crimping operation.” Figure 2 and embodiment 2 have been used for the preceding rejections, but Figure 2 and Embodiment 2 also include elements 7 and 9 and would therefore also have the same toggle mechanism) and the toggle lever drive forms the drive mechanism (Figure 2 shows toggle mechanism elements 7 and 9 are connected to and help form the drive mechanism comprising elements 2a, 8, and 10).
	Regarding claim 14, Nilsson discloses crimping pliers according to claim 13, wherein 
	a) the toggle lever drive comprises a pivot bolt (Column 4, lines 39-42 “A journal pin mounted in the pivot point 8 projects out on both sides of the handle 7 and is intended to be received in recesses 17 in the jaw part 2a, at least at the end of a crimping operation.” The journal pin is the pivot bolt) and 
	b) the pivot bolt is accommodated in the elongated hole (Figure 2 the pivot bolt in element 8 is accommodated in the elongated hole of element 17 during use of the crimping pliers).
	Regarding claim 15, Nilsson discloses crimping pliers according to claim 1, wherein the pressing tongs or crimping pliers comprise a forced locking mechanism (Figure 2 Elements 13 and 15), 
	a) caused by an opening pivoting movement of the further lever, the movable pliers jaw may undergo a first opening motion (The opening movement of the further lever pivoting towards the fixed lever would cause the movable pliers jaw to undergo a first opening motion in which the movable pliers jaw pivots away from the fixed jaw) and 
	b) caused by an opening pivoting movement of the movable hand lever, the movable pliers jaw may undergo a second opening motion (the opening movement of the movable hand lever pivoting away from the fixed lever and moving element 8 towards the fixed hand lever, would allow the movable pliers jaw to undergo a second opening motion), 
	where the forced locking mechanism 
	c) does not lock against the first opening motion of the movable pliers jaw caused by the further lever (See annotated drawing below) and 
	d) locks against the second opening motion of the movable pliers jaws caused by the movable hand lever (See annotated drawing below. The movable lever, when in a position near the fixed hand lever and causing element 13 to be engaged by element 15, would be locked by the forced locking mechanism and prevent the second opening motion of the movable pliers jaw by causing element 8 to be in a position to prevent the second opening motion).
	

    PNG
    media_image9.png
    339
    637
    media_image9.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US501266) discloses a crimp tool having a first handle, a second handle, and a mechanism which urges the second handle and head member to a releasing position. Groom (US3336668) discloses a compound power device for shears, pliers, and the like. Buchanan (US20090178518) discloses a hand operated gripping tool comprising a first jaw unit having a workpiece engaging portion, a second jaw having a workpiece engaging portion, and being movable relative to the first jaw unit. Hile (US20100186558) discloses a jaw release mechanism for locking pliers which utilize an over-center toggle locking mechanism and wherein the normally stationary upper jaw of the pliers is pivotally fastened to the main body of the pliers. Battenfeld (US20170239788) discloses pliers having a toggle lever drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723